United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               June 1, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 04-50665
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

ROSALINDA LEYVA-GARCIA,

                                    Defendant-Appellant.
                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:04-CR-124-ALL-DB
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rosalinda Leyva-Garcia was sentenced to serve concurrent

terms of 54 months of imprisonment and three years of supervised

release after she pleaded guilty to one count of importation of

more than 50 kilograms of marijuana and one count of possession

with intent to distribute more than 50 kilograms of marijuana.

Leyva-Garcia appeals her sentence.

     Leyva-Garcia did not file a timely notice of appeal; she

filed a motion for an extension of time to file a notice of

appeal within the period allowed in FED. R. APP. P. 4(b)(4).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50665
                                  -2-

The district court denied the motion, and Leyva-Garcia timely

appealed from that order.    We, however, pretermit consideration

of the jurisdictional issue.     United States v. Alvarez, 210 F.3d

309, 310 (5th Cir. 2000); United States v. Weathersby, 958 F.2d

65, 66 (5th Cir. 1992) (pretermitting jurisdictional issue where

party could not prevail even if jurisdiction existed).

     Leyva-Garcia contends for the first time on appeal that the

district court’s finding that she was responsible for 511

kilograms of marijuana violates Blakely v. Washington, 124 S. Ct.

2531, 2537 (2004), as well as her Fifth and Sixth Amendment

rights because the finding was not made by a jury and was not

based on facts that she admitted.    Our review is for plain error.

United States v. Infante, ___ F.3d ___, 2005 WL 639619, *13 (5th

Cir. Mar. 21, 2005).    To demonstrate plain error, Leyva-Garcia

must demonstrate an error that is obvious and that affects her

substantial rights.    See United States v. Mares, 402 F.3d 511,

520 (5th Cir. 2005), petition for cert. filed, No. 04-9517

(March 31, 2005).

     Although Leyva-Garcia has shown obvious error, she has not

demonstrated that the error affected her substantial rights.

See Mares, 402 F.3d at 521.    She has not shown that the error

“‘affected the outcome of the district court proceedings’” and

that “the sentencing judge--sentencing under an advisory scheme

rather than a mandatory one--would have reached a significantly

different result.”     Id. (citation omitted).
                           No. 04-50665
                                -3-

     Accordingly, Leyva-Garcia has not shown plain error, and her

sentence is AFFIRMED.   See id. at 520-22.